FILED
                             NOT FOR PUBLICATION                             OCT 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PAUL ADAMS,                                      No. 12-55328

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01211-MMA-
                                                 POR
  v.

LARRY SMALL, Warden; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Paul Adams, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

violated his constitutional rights by classifying him as a gang affiliate. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Romano v.

Bible, 169 F.3d 1182, 1185 (9th Cir. 1999). We affirm.

      The district court properly dismissed Adams’s Fourteenth Amendment due

process claim because Adams has no liberty interest in his classification status.

See Sandin v. Conner, 515 U.S. 472, 484 (1995) (liberty interest arising from state

laws or policies “will be generally limited to freedom from restraint which . . .

imposes atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life”); Myron v. Terhune, 476 F.3d 716, 718 (9th Cir. 2007)

(prison classification does not implicate a state-created liberty interest).

      The district court properly dismissed Adams’s equal protection claim

because Adams failed to allege facts demonstrating that defendants intentionally

and without rational basis treated him differently from others similarly situated and

intentionally discriminated against him. See N. Pacifica LLC v. City of Pacifica,

526 F.3d 478, 486 (9th Cir. 2008) (elements of equal protection claim).

      The district court properly dismissed Adams’s First Amendment retaliation

claim as Adams did not allege sufficient facts to support his conclusory allegations

of retaliatory motive. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to survive

a motion to dismiss, a plaintiff must allege facts that “allow [] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged”).


                                            2                                     12-55328
      Absent plausible allegations of retaliatory motive, the district court also

properly dismissed Adams’s First Amendment free association claim because the

prison’s internal classification of prisoners is reasonably related to legitimate

penological interests. See Turner v. Safley, 482 U.S. 78, 89-91 (1987) (discussing

factors for determining whether regulation that impinges on First Amendment

rights is reasonably related to legitimate penological interests); see also Bruce v.

Ylst, 351 F.3d 1283, 1289 (9th Cir. 2003) (“It is clear . . . that prisons have a

legitimate penological interest in stopping prison gang activity.”).

      To the extent that Adams also contends that his alleged improper

classification violated the Eighth Amendment, dismissal was proper because the

act of classification “does not amount to an infliction of pain” and therefore “is not

condemned by the Eighth Amendment.” Myron, 476 F.3d at 719 (internal

quotation omitted).

      Adams’s allegations of judicial bias are unsupported by the record.

      Adams’s motion for a temporary injunction, filed on September 23, 2013, is

denied without prejudice to raising the allegations that form the basis for the

motion in a new action in district court, provided that Adams has exhausted his

administrative remedies in accordance with the Prison Litigation Reform Act.

      AFFIRMED.


                                            3                                       12-55328